


110 HR 1813 IH: To amend the Internal Revenue Code of 1986 to make

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1813
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Levin (for
			 himself, Mr. Ryan of Wisconsin,
			 Mr. Lewis of Georgia,
			 Mr. Herger,
			 Mr. Tanner,
			 Mr. Camp of Michigan,
			 Mr. Emanuel,
			 Mr. English of Pennsylvania,
			 Ms. Berkley,
			 Mr. Weller of Illinois,
			 Mr. Crowley,
			 Mr. Lewis of Kentucky,
			 Ms. Schwartz, and
			 Mr. Cantor) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the deduction for mortgage insurance premiums.
	
	
		1.Permanent deduction for
			 mortgage insurance premiums
			(a)In
			 generalSubparagraph (E) of
			 section 163(h)(3) of the Internal Revenue Code of 1986 (relating to mortgage
			 insurance premiums treated as interest) is amended by striking clause
			 (iv).
			(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or accrued after December 31, 2007, and to amounts properly allocable to
			 any period after such date.
			
